I find that I am unable to agree with the majority opinion in this cause, and I shall state, as briefly as possible, my reasons therefor.
It seems to me that the sole issue in the case is that of the proper measure of damages. And it seems to me that the tax penalty is not the measure of damages.
The record shows that the taxpayer delivered checks to the treasurer of the county on March 30, 1934. The treasurer deposited these checks several months later. There was no agreement between the taxpayer and the treasurer for any delay in depositing the checks, and they would have been honored by the drawee bank at any time if presented, and were honored when presented.
The tax penalty went into effect on May 1, 1934, thirty-one days after the checks were delivered to the treasurer.
It was, of course, the duty of the treasurer to deposit the checks when he received them, and his surety is liable for any damages sustained by the State and the county by reason of his not depositing them. The measure of damages, it seems to me, is the loss of the use of the money, and not the amount of the fictitious tax penalty which has never accrued against the taxpayer.
The purpose of tax penalties is to promote the more prompt and efficient collection of delinquent taxes, and to provide a stimulant to accelerate the painful process of collecting delinquent taxes. Webster v. Williams, 183 S.C. 368,191 S.E., 51, 110 A.L.R., 1348. *Page 233